Citation Nr: 0632686	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  99-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling prior to January 23, 2003, and 50 
percent disabling from March 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of September 2003.  This 
matter was originally on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In November 1999, a hearing was held before a decision review 
officer (DRO) at the RO.  A transcript of that hearing is of 
record.  In the veteran's VA Form 9, dated in September 1999, 
he requested a travel board hearing before a member of the 
Board.  The case proceeded to the Board without the hearing 
and in September 2003, the Board remanded the matter so that 
the veteran could be provided with the requested travel board 
hearing.  In correspondence dated in November 2004, the RO 
asked the veteran to notify the RO in writing if a travel 
board hearing was still desired.  A notation in the record, 
dated in January 2005, indicated that as of that date, no 
response had been received.  The Board considers the 
veteran's request for a travel board hearing to be withdrawn.     


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that prior to January 23, 
2003, the veteran's service-connected PTSD was productive of 
only mild to moderate symptoms and was not shown to be 
productive of weekly panic attacks or impaired memory, 
judgment, or thinking.

3.  The medical evidence shows that after March 1, 2003, the 
veteran suffered from symptoms due to his PTSD such as 
flattened affect, impaired sleep, a lack of motivation, a 
depressed mood, impaired impulse control, occasional 
delusions, mild memory impairment, and an inability to 
establish and maintain effective relationships; but not 
disorientation to time or place, memory loss of own name or 
names of close relatives, or gross impairment of thought 
processes or communication.  The veteran had GAF scores of 
40, 45, and 40.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected PTSD have not been met or 
approximated prior to January 23, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2006).  

2.  The schedular criteria for a  rating of 70 percent for 
service-connected PTSD have been approximated from March 1, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated February 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
PTSD.  The RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
Finally, the RO asked that the veteran provide any private 
medical records in his possession and that he bring any 
medical evidence in his possession to his VA PTSD 
examination.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Thus, the Board finds that the RO has fulfilled 
the requirement that VA request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of June 1999, the veteran has 
submitted both lay and medical evidence describing current 
symptomatology and severity associated with his disabilities.  
Thus, it is clearly demonstrated that the veteran understood 
the types of degree of disability rating evidence needed to 
substantiate the claim.  Additionally, the SOC sets forth the 
rating criteria for all ratings in excess of that currently 
assigned for his PTSD.  For these reasons, the Board finds no 
prejudice to the veteran from the inadequate notice provided 
him on the element of the degree of disability.    

Regarding the effective date of the rating, when determining 
the effective date for an increased rating, consideration is 
given to evidence that shows if and when an increase in the 
disability occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002).  
In view of the fact that the RO took appropriate action to 
assist the veteran in determining the current level of 
severity of his disabilities by obtaining current VAMC 
medical records and providing a subsequent VA examination, 
the Board concludes that the veteran has not been prejudiced 
due to any failure to notify him as to the type of evidence 
necessary to establish the effective date for an increased 
rating.  

During the course of this appeal, the Court handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the 
Board notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  Nevertheless, the RO reconsidered the 
case and issued rating decisions, dated in January 2004 and 
September 2005, and a supplemental statement of the case 
(SSOC), dated in September 2005.  Together, these documents 
included the criteria for establishing a higher rating for 
the service-connected PTSD and the reasons for the prior 
denials.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond the VA notices.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and has 
provided the veteran with two VA examinations throughout the 
course of the appeal.  As noted above, the veteran originally 
requested a travel board hearing, but because the veteran 
failed to respond to the RO correspondence of November 2004, 
the Board considers the request to have been withdrawn.  
Thus, the Board concludes that the RO has complied with the 
Board remand of September 2003.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

In a VA Medical Center (VAMC) treatment record, dated in 
March 1999, Dr. C.S. reported that he examined the veteran 
and advised him to continue taking Zoloft and Trazodone.  Dr. 
C.S. diagnosed a history of PTSD with depressive symptoms and 
assigned a GAF score of 55.  

In an examination report, dated in May 1999, Dr. W.D. stated 
that the veteran was anxious, fearful, and reluctant to 
discuss his Vietnam experiences.  Dr. W.D. detected no 
delusional thoughts or hallucinations.  Memory, orientation, 
and concentration were intact.  Dr. W.D. assigned a GAF score 
of 65.  

At a hearing before a DRO in November 1999, the veteran 
testified that he had nightmares nightly about his 
experiences in Vietnam.  The veteran testified that he had 
trouble getting along with people.  The veteran testified 
that he disliked crowds and tried to stay away from people.  
The veteran testified that after service, he experienced a 
depressed mood that he blamed on his family.  The veteran 
testified that he had not worked since 1993 because he could 
the noise forced him to quit.

B.M., the veteran's friend, testified that the veteran often 
got into angry outbursts and startled easily.  B.M. also 
testified that the veteran did not eat much and that his 
weight was currently 96 pounds.  B.M. stated that the veteran 
took Zoloft, Trazodone, and Ativan.  She also stated that the 
veteran had been through difficult times after service, 
including losing his parents.

A VAMC psychosocial assessment note, dated in July 2000, 
showed that the veteran was admitted as a formal voluntary 
patient for PTSD treatment.  According to the note, the 
veteran had been admitted for psychiatric treatment six times 
between February 1990 and November 1994.  

In a statement dated in January 2003, the veteran said that 
he suffered from nightmares, memory lapses, and confusion and 
that these symptoms were worse than when last evaluated.  The 
veteran also reported increased depression and anxiety.  The 
veteran stated that on January 23, 2003, he was admitted into 
a four week PTSD inpatient treatment program at the Battle 
Creek, Michigan VAMC.  

A VAMC discharge summary, dated in February 14, 2003, showed 
that the veteran was admitted to the Battle Creek VAMC PTSD 
Program on January 23, 2003.  At the time of discharge, the 
veteran was oriented in all three spheres and his speech was 
coherent and relevant.  The veteran had a depressed mood and 
affect was appropriate to the mood.  No psychosis, paranoia, 
or delusions were noted.  The veteran denied suicidal or 
homicidal ideations.  Intellect and memory were grossly 
intact.  The veteran was assigned a GAF score of 38/39.  

In a VA examination report, dated in February 2003, Dr. W.D. 
reported that the veteran complained of insomnia and 
nightmares.  The veteran had no delusions or hallucinations.  
Memory and concentration were fair.  Mood was mildly 
depressed with appropriate affect.  Dr. W.D. diagnosed PTSD 
based on nightmares, enhanced startled reaction, impaired 
sleep, and poor anger control.  Dr. W.D. determined the 
veteran's GAF score to be 50.  

VAMC treatment records showed that the veteran was admitted 
in July 2003 for PTSD treatment, but was discharged nine days 
later because he tested positive for marijuana.   

VAMC treatment notes, dated in July 2003, November 2003, and 
December 2003, showed that the veteran had GAF scores of 40, 
45, and 40.  

In a VAMC discharge summary, dated in December 2003, Dr. T.K. 
reported that the veteran had been admitted on November 26, 
2003 for psychiatric treatment.  Upon conducting a mental 
status examination, Dr. T.K. reported that the veteran was 
alert and oriented in all spheres.  The veteran's grooming 
and dress were casual and the veteran had good hygiene.  The 
veteran denied depression, suicidal, or homicidal ideations.  
The veteran reported hearing voices in his head telling him 
to kill, but he denied ever acting on this.  The veteran 
denied visual hallucinations.  The veteran complained of 
insomnia that lasted for several days.  The veteran 
demonstrated poor recent memory, but good remote memory.  
Insight and judgment were intact, but the veteran had 
problems with cognition.  

In a VA psychiatric outpatient treatment note, dated in July 
2004, Dr. J.C. stated that the veteran reported nightmares, 
irritability, and anger towards VA.  On mental status 
examination, Dr. J.C. noted no hallucinations, delusions, 
suicidal or homicidal ideations, Organic Brain Syndrome, 
disorientation, or memory impairment.  Dr. J.C. observed that 
the veteran was dressed tidy and appeared to be alert.  Dr. 
J.C. stated that the veteran was withdrawn and preoccupied 
with nightmares.  The veteran was also noted to be impatient, 
argumentative, and had a depressed mood with shallow affect.  
Dr. J.C. stated that the veteran was not well motivated.  Dr. 
J.C. diagnosed prolonged PTSD.  




Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD was assigned a 30 
percent rating from December 1, 1993 to January 23, 2003, and 
is presently assigned a 50 percent rating, effective March 1, 
2003.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  For 
the period between January 23, 2003 and March 1, 2003, the 
veteran was rated totally disabled due to a hospital 
admission.  PTSD is rated pursuant to the general rating 
formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

A score of 21-30 reflects behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

Analysis

The Board finds that a rating higher than 30 percent is not 
warranted for the period between December 1, 1993 to January 
23, 2003, but that a rating of 70 percent, but not higher, is 
warranted after March 1, 2003.   

For the period between December 1, 1993 and January 23, 2003, 
the evidence shows that the veteran only suffered from mild 
to moderate symptoms.  It is not shown that the veteran 
suffered from flattened affect or circumstantial, 
circumlocutory, or stereotyped speech.  It also has not been 
shown that the veteran suffered from impaired cognition or 
judgment.  Although it appeared that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships, his memory, orientation, and 
concentration were intact.  The assigned GAF scores of 55 and 
65 also indicate that the level of mental impairment was not 
severe enough to warrant a higher 50 percent rating for that 
period.  

For the period after March 1, 2003, however, the Board finds 
that the veteran's PTSD more closely approximates the 
criteria for a 70 percent rating and that an increased rating 
to that effect is warranted.  The evidence shows that the 
symptomatology associated with his PTSD from March 2003 until 
now generally includes flattened affect, impaired sleep, lack 
of motivation, depressed mood, impaired impulse control, mild 
memory impairment, and occasional delusions.  These symptoms 
indicate that the veteran has deficiencies in most social and 
occupational situations, and therefore, his PTSD more nearly 
approximates the criteria for the 70 percent rating.  This 
conclusion is also supported by the veteran's GAF scores, 
which were consistently in the forties during this period and 
was even documented in the thirties on one occasion.  Such 
scores contemplate "serious symptoms" that are usually 
associated with ratings in excess of 50 percent.   

The evidence fails to show, however, that the veteran's PTSD 
is marked by total occupational and social impairment.  The 
medical evidence is negative for findings of spatial 
disorientation, gross impairment of thought processes or 
communication, grossly inappropriate behavior, total neglect 
of personal hygiene, obsessional rituals, or suicidal 
ideation.  The evidence also fails to show that the veteran 
poses a danger to himself or others.  Accordingly, the 
criteria for a 100 percent rating are not found.

Thus, the evidence most certainly shows an increase in 
severity of the veteran's symptoms after March 1, 2003 
compared with the symptoms prior to January 23, 2003, but 
only to the extent that a 70 percent rating is warranted.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 30 percent under Diagnostic Code 9411 for the period 
between December 1, 1993 and January 23, 2003, but supports a 
rating of 70 percent, but no more, after March 1, 2003.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected PTSD, prior to January 23, 2003, is 
denied.

2.  Entitlement to a rating of 70 percent for service-
connected PTSD, beginning March 1, 2003, is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


